Case 2:20-mj-01188-MF Document 11-1 Filed 12/01/20 Page 1 of 1 PageID: 23

                                NOVEL LAW, LLC
                                          ATTORNEYS AT LAW
                                       26 Journal Square Plaza, Suite 1201
                                         Jersey City, New Jersey 07306
                                            Telephone: 201-253-6330
                                            Facsimile: 201-659-1964
                                           Email: info@novellaw.com
                                          Website: www.novellaw.com
Maximillian A. Novel (NJ Bar)
Peter R. Willis (NJ Bar, Of Counsel)

                                                            December 1, 2020
VIA ECF ONLY

United States District Court
District of New Jersey
50 Walnut St.
Newark, New Jersey 07102

                  RE: UNITED STATES OF AMERICA v. JUNIUS AQUINO
                      Mag. No. 20-1188

Your Honor:

This office represents the defendant, Junius Aquino, in the above referenced matter.
Attached please find a Notice of Motion for reconsideration of Mr. Aquino’s detention,
as well as an Attorney Certification and proposed Order.

Thank you for your courtesies.

                                                            Respectfully submitted,




                                                            MAXIMILLIAN A. NOVEL
                                                            Attorney for Defendant
Encl.
MAN
cc: Samantha Fasanello, via ECF only
    Rhonda Legran, via ECF and e-mail
